SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2015 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A FOR IMMEDIATE RELEASE - São Paulo, May 7, 2015 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the first quarter ended March 31, 2015. GAFISA RELEASES 1Q15 RESULTS MANAGEMENT COMMENTS AND HIGHLIGHTS The first quarter of 2015 marked a turning point in Gafisa’s profitability. We are pleased to report that consolidated net income totaled R$31.6 million, of which the Tenda segment contributed R$11.4 million thanks to the increasing contribution of more profitable projects launched under the New Model. The Gafisa segment achieved net income of R$20.2 million, driven by the sale of inventory, cost reductions and equity income from Alphaville. This achievement is the result of the successful execution of our turnaround plan, which is based on three strategic pillars: improved operating efficiency, risk management and capital discipline. The results are aligned with the Company’s strategy of improving operating performance and increasing profitability, despite challenges in the broader operating environment. These include interest rate, inflation and exchange rate movements which are directly impacting both consumer and investor confidence. Within this context, we would like to highlight a substantial year-over-year increase in margin due to the solid performance of Gafisa’s and Tenda’s projects. The consolidated adjusted gross margin reached 34.5% in the first quarter, which is approximately 4 percentage points higher than the previous year. The Gafisa segment maintained stable results, with an adjusted gross margin of 36.9% in the quarter. At the same time, the increasing contribution of newer and more profitable projects launched under the New Model within Tenda led the segment to record an adjusted gross margin of 30.0%, which is considerably higher than 1Q14. In keeping with the shift to a more conservative strategy amid greater risk aversion in the market, the Gafisa segment launched only one project during the quarter. Instead, we focused our efforts on reducing inventory levels, which accounted for approximately 92% of net pre-sales of R$179.8 million in the quarter. It is also worth highlighting strong delivery volumes in the Gafisa segment during the period: totaling 1,847 units and R$569.5 million in PSV, which equates to almost half of full year 2014 deliveries. The result benefited the level of transfers, which reached R$198.0 million, but negatively impacted cancellations, which reached R$124.8 million in 1Q15. We ended the first quarter having achieved a 9.8%, or R$2.1 billion, reduction in inventory in the Gafisa segment. As a result, just 12.6% relates to completed projects. Of this amount, 44%, or R$115 million, pertains to 1 discontinued locations. The performance of inventory sales contributed to the sales speed, which was 8.0% in 1Q15. Amid the likely continuation of current economic conditions, we expect to take a conservative approach to launch activity throughout the remainder of the year. We will seek to balance the placement of new products in the market, prioritizing those with more liquidity, in order to achieve satisfactory sales and profitability levels. Turning to the Tenda segment, we entered into 2015 with the intention of winding-down our remaining legacy projects. Accordingly, there are only 2 construction sites where work remains underway, and these should be delivered in the coming months. Our focus is on increasing the segment’s scale through higher launch volumes under the New Model. In 1Q15, 6 projects/phases were launched, totaling R$238.3 million, located in the states of São Paulo, Rio de Janeiro, Bahia and Pernambuco. One of the most important highlights of the quarter in the Tenda segment was the strong level of sales speed achieved. The first quarter result of 23.3% reflected greater product availability after two quarters with high volume of launches, strong demand in the low income segment and the strong reduction in the volume of dissolutions observed during the period. As a result, net pre-sales increased significantly, totaling R$243.5 million, the highest level since the 4Q10. Tenda delivered 6 projects during the quarter, representing 1,687 units and R$216.3 million in PSV, of which 50% (739 units, or R$102.3 million) were under the New Model. The Tenda segment’s solid operating performance positively impacted its financial result, with adjusted gross income reaching R$53.8 million in 1Q15. The adjusted gross margin remained in the range of 28-30%, as it has since 2Q14. Tenda has continued its efforts to achieve greater economies of scale by increasing launches and implementing strategies designed to ensure strong sales speed. The evolution in recent operating results in the last three quarters reinforces our confidence in the New Model. On a consolidated basis, Gafisa and Tenda launched R$313.6 million in 1Q15, with net pre-sales of R$423.3 million. Adjusted gross profit was R$179.3 million, with margin of 34.5% in the quarter. We are focused on achieving greater efficiency and productivity over the course of the business cycle, both in Gafisa and Tenda. In terms of selling and administrative expenses, the Gafisa segment achieved a 16.5% reduction on a year-over-year basis and a 21.7% decline compared with the fourth quarter of 2014. In the Tenda segment, the decrease was 9.6% y-o-y and 21.6% compared to 4Q14. As a result of these initiatives, consolidated net income for the quarter was a positive result of R$31.6 million, consisting of net income of R$20.2 million from Gafisa and R$11.4 million at Tenda. At the end of March 2015, the Net Debt / Shareholder’s Equity ratio reached 50.0%, slightly higher than the 47.1% registered in the previous quarter. Excluding financing for projects, the Net Debt / Shareholder’s Equity ratio was negative 15.7%. In the 1Q15, due to a higher volume of landbank acquisitions at Tenda, the Company recorded operating cash generation of R$15.1 million, with cash consumption of R$69.8 million. Work related to the potential separation of the Gafisa and Tenda business units is continuing, with the goal of meeting the conditions deemed necessary for implementation of the plan. Since the beginning of 2014, a number of steps have already been completed, while some of the actions are still underway, including, for example, defining the appropriate capital structure for each of the business units. Taking into consideration that this is a necessary step in the separation process, it is still not possible to determine when the potential separation will be concluded, with the possibility that it could extend into 2016. 2 Finally, we would like to highlight our satisfaction with the evolution of the business cycles at both Gafisa and Tenda. In recent years, both companies have strengthened and improved their operating and financial cycles, positioning them well for the challenges facing the sector in 2015. The Company has maintained its focus on achieving superior operating performance and continues to be guided, at all times, by capital discipline, the achievement of higher profitability and the generation of value for its shareholders and other stakeholders. Sandro Gamba Chief Executive Officer – Gafisa S.A. Rodrigo Osmo Chief Executive Officer – Tenda S.A. 3 MAIN CONSOLIDATED FIGURES Table 1. Operating and Financial Highlights – (R$000, and % Company) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Launches 313,581 241,549 30% 535,379 -41% Launches, Units 1,950 1,660 17% 1,866 5% Net Pre-sales 423,344 303,888 39% 239,323 77% Pre-sales, Units 1,908 1,215 57% 767 149% Pre-sales of Launches 59,716 150,409 -60% 58,171 3% Sales over Supply (SoS) 12.8% 8.9% 390 bps 7.5% 530 bps Delivered projects (PSV) 785,748 726,213 8% 557,508 41% Delivered projects, Units 3,534 3,036 16% 1,796 97% Net Revenue 519,501 649,276 -20% 432,701 20% Adjusted Gross Profit 1 179,302 196,068 -9% 132,093 36% Adjusted Gross Margin 1 34.5% 30.2% 430 bps 30.5% 400 bps Adjusted EBITDA 2 96,363 71,725 34% 26,470 264% Adjusted EBITDA Margin 2 18.6% 11.0% 750 bps 6.1% 1,250 bps Net Income (Loss) 31,651 8,045 293% (39,791) 180% Backlog Revenues 930,601 1,025,195 -9% 1,641,262 -43% Backlog Results 3 367,567 396,444 -7% 593,755 -38% Backlog Margin 3 39.5% 38.7% 83 bps 36.2% 332 bps Net Debt + Investor Obligations 1,535,215 1,440,300 7% 1,403,824 9% Cash and cash equivalents 1,116,168 1,157,254 -4% 1,563,226 -29% Shareholders’ Equity 3,066,952 3,055,345 0% 3,106,358 -1% Shareholders’ Equity + Minority 3,070,891 3,058,403 0% 3,129,511 -2% Total Assets 7,333,898 7,205,851 2% 7,618,111 -4% (Net Debt + Obligations) / (SE + Minority) 50.0% 47.1% 290 bps 44.9% 513 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. Consolidated EBITDA considers the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638 4 FINANCIAL RESULTS · Net revenue recognized by the “PoC” method was R$340.1 million in the Gafisa segment and R$179.4 million in the Tenda segment. This resulted in consolidated revenue of R$519.5 million in the first quarter, an increase of 20.1% year on year, and a reduction of 20.0% from the previous quarter. · Adjusted gross profit for 1Q15 was R$149.2 million, up from R$97.3 million in 1Q14 and stable from the R$150.6 million in the previous quarter. Adjusted gross margin reached 34.5% versus 30.5% in the prior-year period and 30.2% in the 4Q14. Gafisa’s contribution was an adjusted gross profit of R$125.5 million, with an adjusted gross margin of 36.9%, while Tenda’s contribution was an adjusted gross profit of R$53.8 million, with a margin of 30.0% in 1Q15. · Adjusted EBITDA was R$96.4 million in 1Q15, with margin of 18.6%, an increase of 12.4 p.p. y-o-y and of750 bps q-o-q. The Gafisa segment reported adjusted EBITDA of R$58.3 million, while the Tenda segment’s adjusted EBITDA was positive R$21.1 million. Please note that consolidated adjusted EBITDA includes Alphaville equity income, while the Gafisa segment’s adjusted EBITDA is net of this effect. · The Company reported positive net income of R$31.6 million in the first quarter. Gafisa reported a net profit of R$20.2 million, while Tenda reported a profit of R$11.4 million. · Operating cash generation reached R$15.1 million in the 1Q15. In the period, net cash consumption of R$69.8 million was recorded. OPERATING RESULTS · Launches totaled R$313.6 million in the 1Q15, encompassing 7 projects in the states of São Paulo, Rio de Janeiro, Bahia and Pernambuco, compared to R$241.5 million in 4Q14. The Gafisa segment accounted for 24% of the first quarter launches, while the Tenda segment accounted for the remaining 76%. · Net pre-sales totaled R$423.3 million in the 1Q15, of which R$179.8 million related to Gafisa and R$243.5 million to Tenda. The result is well above net pre-sales totaling R$239.3 million in the 1Q14. Consolidated sales from launches in the quarter represented 14.1% of the total, while sales from inventory comprised the remaining 85.9%. · Consolidated sales over supply (SoS) reached 12.8% in 1Q15, compared to 8.9% in 4Q14 and 7.5% in 1Q14. Over the past 12 months, Gafisa’s SoS was 27.9%, while Tenda’s was 42.2%. · Consolidated inventory at market value decreased R$249.7 million in the quarter, reaching R$2.9 billion. Gafisa’s inventory totaled R$2.1 billion and Tenda’s inventory totaled R$803.5 million. · Throughout the first quarter, the Company delivered 15 projects/phases, totaling 3,534 units, representing R$785.7 million in PSV. The Gafisa segment delivered 1,847 units, while the Tenda segment delivered the remaining 1,687 units. 5 ANALYSIS OF RESULTS GAFISA SEGMENT Results Benefited from Growth in Revenues and Consistent Gross Margin, Reduction in Selling, General and Administrative Expenses and the contribution of Alphaville Results Table 2. Gafisa Segment – Operating and Financial Highlights – (R$000, and % Gafisa) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Launches 75,227 - - 289,145 -74% Net pre-sales 179,807 177,294 1% 187,555 -4% Net pre-sales of Launches 14,436 57,770 -75% 37,915 -62% Sales over Supply (SoS) 8.0% 7.2% 80 bps 7.9% 10 bps Delivered projects (Units) 1,847 1,412 31% 524 252% Net Revenue 340,058 490,947 -31% 326,750 4% Adjusted Gross Profit 1 125,502 150,806 -17% 116,530 8% Adjusted Gross Margin 1 36.9% 30.7% 620 bps 35.7% 120 bps Adjusted EBITDA 2 58,289 81,843 -29% 54,810 6% Adjusted EBITDA Margin 2 17.1% 16.7% 47 bps 16.8% 30 bps Net Income (Loss) 20,205 36,819 -45% (2,331) 967% Backlog Revenues 742,154 894,344 -17% 1,429,230 -48% Backlog Results 3 294,093 356,254 -17% 526,273 -44% Backlog Margin 3 39.6% 39.8% -20 bps 36.8% 280 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. EBITDA from Gafisa segment does not consider the equity income from Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. Solid first quarter revenue performance reflects strong revenues from inventory sales, which represented 92.0% of net sales in the first quarter. In addition, equity income at Alphaville increased to R$16.9 million, versus a result of R$6.4 million which was not recorded in 4Q14. Another point worth highlighting is the reduction in selling, general and administrative expenses, which were 16.5% less than 1Q14 and 21.7% less than 4Q14. This reflects ongoing efforts in the Gafisa segment to increase efficiencies and improve cost management. The adjusted gross margin ended the quarter at 36.9%, returning to the average levels presented in previous quarters, due to the absence of non-recurring items that impacted the gross margin in the previous quarter. These profitability levels ratify the equilibrium and stability of the gross margin in the Gafisa segment, observed since the beginning of 2013, and the solid performance of its projects, resulting from the continuous evolution of the Company's business cycle. Net Income Net income for the period was R$20.2 million, compared to a loss of R$2.3 million in the year ago period. Excluding the R$17.0 million in equity income from Alphaville, the Gafisa segment’s net income in the 1Q15 was R$3.2 million, higher than R$ 1.1 million recorded in 1Q14. Table 3 – Gafisa Segment – Net Income (R$ Million) Gafisa Segment (R$ 000) 1Q15 4Q14 1Q14 Adjusted Gross Profit 125.5 150.8 116.5 Adjusted Gross Margin 36.9% 30.7% 35.7% Net Profit Equity Income from Alphaville¹ 17.0 20.7 (3.4) Net Profit Ex-Alphaville TENDA SEGMENT 6 TENDA SEGMENT Higher Volume of New Model Projects and Consolidation of Operational Cycle Resulted in Increased Revenues and Profitability Table 4. Tenda Segment – Operating and Financial Highlights – (R$000, and % Tenda) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Launches 238,354 241,549 -1% 181,445 31% Net pre-sales 243,537 126,594 92% 51,767 370% Net pre-sales of Launches 45,280 92,638 -51% 20,256 124% Sales over Supply (SoS) 23.3% 13.3% 1,000 bps 6.4% 1,690 bps Delivered projects (Units) 1,687 1,624 4% 1,272 33% Net Revenue 179,443 158,329 13% 105,951 69% Adjusted Gross Profit 1 53,800 45,262 19% 15,563 246% Adjusted Gross Margin 1 30.0% 28.6% 140 bps 14.7% 1,530 bps Adjusted EBITDA 2 21,114 (30,856) 168% (24,913) 185% Adjusted EBITDA Margin 2 11.8% -19.5% 3,125 bps -23.5% 3,530 bps Net Income (Loss) 11,446 (28,774) 140% (37,460) 131% Backlog Revenues 188,447 130,851 44% 212,031 -11% Backlog Results 3 73,474 40,190 83% 67,482 9% Backlog Margin 3 39.0% 30.7% 829 bps 31.8% 720 bps 1) Adjusted by capitalized interests. 2) Adjusted by expenses with stock option plans (non-cash), minority. Tenda does not hold equity in Alphaville. 3) Backlog results net of PIS/COFINS taxes – 3.65%, and excluding the impact of PVA (Present Value Adjustment) method according to Law 11,638. The first quarter of the year was marked by the continued evolution of Tenda’s operational cycle, supported by an increase in the number of launches in the segment and higher net sales, as a result of the significant reduction in cancellations since the implementation of changes in the sales process (August/2014). As a result, the financial results of the Tenda segment improved significantly. There was a strong increase in adjusted gross profit in the quarter, reaching R$53.8 million in 1Q15. In addition, the adjusted gross margin remained stable between 28 - 30%, which is in line with the range observed since the second quarter of 2014. This reflects the operational consolidation of projects executed under the New Model, which have demonstrated improved performance and profitability, as well as the decreasing contribution of legacy projects in the Tenda segment's revenue mix. Furthermore, as observed in recent quarters, adjustments to the expense structure also benefited the quarter’s results. General and administrative expenses decreased 22.1% compared to the prior year, mainly due to the reduced operational complexity of the segment, the reduction in the number of legacy projects and reversal of the remaining bonus provision for 2014. Importantly, the Tenda segment achieved better cost management despite an increase in the number of launches and gross sales of 31.5% and 22.4%, respectively. 7 Net Income As a result of the above cost reductions and the increased contribution of more profitable projects launched under the New Mode, Tenda returned to profitability for the first time since 2Q11 (this excludes the 4Q13, which was impacted by the sale of stake in Alphaville). The Tenda segment achieved net income of R$11.4 million in 1Q15, compared with net losses of R$28.8 million in 4Q14 and R$37.5 million in 1Q14. Table 5 – Tenda Segment – Net Income (R$ Million) Tenda Segment (R$ 000) 1Q15 4Q14 1Q14 Adjusted Gross Profit 53.8 45.3 15.6 Adjusted Gross Margin 30.0% 28.6% 14.7% Net Profit 11.4 (28.8) (37.5) 8 RECENT EVENTS UPDATED STATUS OF THE SPIN-OFF PROCESS AND RECENT DEVELOPMENTS Since an evaluation of the potential separation of the GafIsa and Tenda business units commenced in February 2014, a variety of activities have been executed in order to make the two business units independent of one another, from both an operational perspective as well as a capital structure perspective. We highlight the following actions that have already been completed: (i) separation of the administrative structures, with implementation of the changes required to processes and systems, (ii) definition of policies and corporate governance, (iii) preparation of Tenda for having its shares traded in the market, and (iv) performance of due diligence and studies of the various impacts the separation could have on operational, organizational, financial and market-related aspects of the Companies. Definition of the capital structure is one of the processes that is still ongoing, and the Company continues to work with financial institutions in order to achieve the conditions deemed necessary for the capital structure model, considering the business cycles of each of the business units. As communicated in a Material Fact released to the market on April 29, these discussions are ongoing and are taking longer than had been expected initially. As a result, considering that this definition is a necessary step in the separation process, it is not yet possible to determine when the potential separation will be concluded with precision, and it is possible that the process could extend into 2016. Additionally, in the same Material Fact, the Company informed the market that it had been contacted by groups interested in evaluating the potential acquisition of an equity stake in Gafisa and Tenda, either together or separately. At this time, no proposals have been accepted or any contracts entered into by the Companies, with the exception of confidentiality agreements due to requests for information by the interested parties involved in these studies. The Administrations of Gafisa and Tenda, in accordance with their fiduciary responsibilities, will evaluate any proposals that could result in the creation of value for the Companies and will communicate to their shareholders and the market in general any evolution in these discussions through presentation of a formal proposal. These discussions have no impact on the work related to the potential separation of Gafisa and Tenda, the continuity of the Companies’ business plans and current initiatives targeting the creation of value already in progress, which seek to maximize shareholder returns while improving financial performance. Reaffirming our commitment to our shareholders, since the end of 2013, through the variety of buyback programs offered during the period, we have acquired 63.2 million shares. Of this amount, 57.5 million, representing 15.2% of total shares issued by the Company, have already been cancelled. In 1Q15, through the old buyback program, the Company acquired 10.9 million shares, which amounted to disbursements of R$22.1 million. Furthermore, the Company started a new share buyback program, which began in February of this year, with a limit of up to 27 million common shares. When added to the 10.8 million shares currently held in treasury, the total corresponds to approximately 10% of the total common shares issued by the Company. The Company will keep its shareholders and the market informed of any developments related to the subjects mentioned above. 9 Gafisa Segment Focuses on residential developments within the upper, upper-middle, and middle-income segments, with average unit prices above R$250,000.00. . Operating Results Launches and Pre-Sales First quarter 2015 launches reached R$75.2 million, representing 1 project/phase located in the city of Jundiaí, São Paulo state. Sales of this project started in March, and the sales speed reached 19.2%. The Gafisa segment’s 1Q15 gross pre-sales totaled R$304.6 million. Dissolutions reached R$124.8 million and net pre-sales reached R$179.8 million in the quarter. In the 12M14, net sales totaled R$811.0 million and the volume of dissolutions was R$436.0 million. It is worth noting that even though only one project was launched during the previous two quarters, in 1Q15, the SoS of the Gafisa segment was slightly higher than the previous year, due to improved performance in the sale of inventory. The Company continues to concentrate its efforts on the sale of remaining units. As a result, approximately 92.0% of net sales during the period related to projects launched up to the end of 2012, resulting in an improvement in the inventory profile of the Gafisa segment. Table 6. Gafisa Segment – Launches and Pre-sales (R$000) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Launches 75,227 - - 289,145 -74% Pre-Sales 179,807 177,294 1% 187,555 -4% 10 Sales over Supply (SoS) The sales velocity was 8.0% in 1Q15, slightly above the 7.2% recorded in 4Q14 and in line with 7.9% of the previous year. On a last 12 months basis, Gafisa’s SoS reached 27.9%. Dissolutions Uncertain economic conditions continued into the start of 2015 and directly impacted consumer confidence and the level of dissolutions in the first quarter. In the Gafisa segment, due to this challenging operating environment, the level of dissolutions increased in 1Q15, reaching R$124.8 million compared to R$84.9 million in 4Q14 and R$80.4 million in 1Q14. It is also worth noting that this higher level of dissolutions was also impacted by the increased volume of deliveries in the quarter, with 1,847 units, totaling R$569.5 million in PSV. During the last three years, the Company has been working on initiatives to achieve a higher quality of credit analysis in its sales. In doing so, the Company hopes to reduce the level of dissolutions throughout the construction and delivery cycle. Assertiveness in the credit review process at the time of the sale has generated greater efficiency in the process of transferring Gafisa customers to financial institutions, despite deteriorating macroeconomic conditions, especially from the second half of 2014. In 1Q15, 255 Gafisa units were cancelled, and 102 units derived from dissolutions and returned to inventory were already resold in the period. Inventory Gafisa is maintaining its focus on inventory reduction initiatives. Projects launched in previous years represented about 92.0% of net sales in the period. The market value of Gafisa segment inventory reached R$2.1 billion in the 1Q15, 9.8% lower when compared to R$2.3 billion in the previous quarter. Finished units outside of core markets accounted for R$115.0 million, or 5.6% of total inventory. 11 Table 7. Gafisa Segment – Inventory at Market Value (R$000) Inventories BoP 3Q14 Launches Dissolutions Pre-Sales Adjusts + Other Inventories BoP 4Q14 % Q/Q São Paulo 1,560,182 75,227 100,311 (220,950) (47,419) 1,467,350 -6% Rio de Janeiro 591,949 - 15,371 (58,711) (60,357) 488,251 -18% Other Markets 143,066 - 9,124 (24,951) (12,204) 115,036 -20% Total 2,295,197 75,227 124,805 (304,612) (119,979) 2,070,637 -10% * The period adjustments are a reflection of updates related to the project scope, release date and inflationary update in the period. During the same period, finished units comprised R$261.7 million, or 12.6% of total inventory. Inventory from projects launched outside core markets, currently exclusively comprised of finished units, represent R$115.0 million, down 55.2% when compared to the R$256.9 million recorded last year. The Company has seen more consistent sales velocity in these markets over the past few quarters, and believes that between the end of 2015 and beginning of 2016 it will have monetized a large portion of its inventory in non-core markets. It is worth noting that the largest share of Gafisa’s inventory, approximately 68% or R$1.4 billion, is concentrated in projects that are to be delivered from early 2016 onwards. This will account for the sale of inventory in the coming quarters, rather than finished units. Table 8. Gafisa Segment – Inventory at Market Value – Construction Status (R$000) Not Initiated Up to 30% built 30% to 70% built More than 70% built Finished units¹ Total 4Q14 São Paulo 61,733 86,373 1,110,665 108,800 99,779 1,467,350 Rio de Janeiro - 43,677 140,064 257,665 46,846 488,251 Other Markets - 115,036 115,036 Total 61,733 130,049 1,250,730 366,465 261,661 2,070,637 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPCs 18, 19 and 36. 12 Landbank Gafisa segment landbank, with a PSV of approximately R$6.1 billion, is comprised of 33 different projects/ phases, amounting to nearly 11.3 thousand units, 78% located in São Paulo and 22% in Rio de Janeiro. The largest portion of land acquired through swap agreements is in Rio de Janeiro, thereby impacting the total amount of land acquired through swaps, which reached 57% in the first quarter. Table 9. Gafisa Segment – Landbank (R$000) PSV (% Gafisa) %Swap Total %Swap Units %Swap Financial Potential Units (% Gafisa) Potential Units (100%) São Paulo 4,802,512 42.4% 41.6% 0.8% 9,649 10,258 Rio de Janeiro 1,315,335 89.0% 89.0% 0.0% 1,651 2,051 Total 6,117,847 56.8% 56.2% 0.6% 11,300 12,309 Table 10. Gafisa Segment – Changes in the Landbank (4Q14 x 1Q15 - R$000) Initial Landbank Land Acquisition Launches Adjusts Final Landbank São Paulo 4,875,918 - 75,227 1,821 4,802,512 Rio de Janeiro 1,301,089 - - 14,245 1,315,335 Total 6,177,007 - 75,227 6,117,847 The adjustments of the quarter reflect updates related to project scope, expected launch date and inflationary adjustments to landbank during the period. Gafisa Vendas During 1Q15, Gafisa Vendas – the Company’s independent sales unit, with operations in São Paulo and Rio de Janeiro - accounted for 69% of gross sales of the quarter. Gafisa Vendas currently has a team of 467 highly trained, dedicated consultants, combined with an online sales force. Delivered Projects During 1Q15, Gafisa delivered 9 projects/phases and 1,847 units and R$569.5 million in PSV. In this quarter, Gafisa delivered its last project in non-core markets. Currently, Gafisa has 36 projects under construction, all of them on schedule to set out in the Company’s business plan. Transfers Over the past few years, the Company has been taking steps to refine and improve the performance of its receivables / transfer process, in an attempt to achieve better performance in the return on invested capital. 13 Transfers Over the past few years, the Company has been taking steps to refine and improve the performance of its receivables / transfer process, in an attempt to achieve better performance in the return on invested capital. Currently, our guideline is to transfer 90% of eligible units up to 90 days after the delivery of the project. In accordance with this policy, transfers reached R$198.0 million in PSV in the first quarter. Table 11. Gafisa Segment – Delivered Project 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) PSV Transferred ¹ 198,014 270,214 -27% 231,807 -15% Delivered Projects 9 8 13% 4 125% Delivered Units 1,847 1,412 31% 524 252% Delivered PSV² 520,005 10% 24% 1) PSV refers to potential sales value of the units transferred to financial institutions. 2) PSV Potential sales value of delivered units. 14 Financial Results Revenues Net revenues for the Gafisa segment in 1Q15 totaled R$340.1 million, up 4.1% versus 1Q14 and decrease, due to seasonality effects, of 30.7%. The expansion compared to the 1Q14 is the effect of the higher concentration of inventory sales, due to the lower volume of launches in the last two quarters. In 1Q15, approximately 99.2% of Gafisa segment revenues were derived from projects located in Rio de Janeiro/São Paulo, while 0.8% were derived from projects in non-core markets. The table below provides additional details. Table 12. Gafisa Segment – Revenue Recognition (R$000) 1Q15 1Q14 Launches Pre-sales % Sales Revenue % Revenue Pre-sales % Sales Revenue % Revenue 2015 14,436 8.0% - 0.0% - 0.0% - 0.0% 2014 59,353 33.0% 41,343 12.2% 37,915 20.2% - 0.0% 2013 27,125 15.1% 58,455 17.2% 51,495 27.5% 25,220 7.7% ≤ 2012 78,893 43.9% 240,260 70.7% 98,146 52.3% 301,530 92.3% Total 179,807 100.0% 340,058 100.0% 187,555 100.0% 326,750 100.0% SP + RJ 163,980 91.2% 337,414 99.2% 162,615 86.7% 309,448 94.7% Other Markets 15,827 8.8% 2,643 0.8% 24,940 13.3% 17,302 5.3% Gross Profit & Margin Gross profit for the Gafisa segment in 1Q15 was R$98.1 million compared to the R$101.1 million in 1Q14, and R$88.9 million in the prior year period. Gross margin for the quarter was 28.9%. Excluding financial impacts, the adjusted gross margin reached 36.9% in 1Q15 compared to 30.7% in the 4Q14 and 35.7% in the prior year. In the 1Q15, excluding the non-recurring effects recorded in the last quarter of 2014, the Gafisa segment adjusted gross margin was 36.9%, signaling the maintenance of consistent and balanced levels of operational profitability since the beginning of 2013. This is a result of the strategic consolidation in the metropolitan regions of São Paulo and Rio de Janeiro and the completion of older projects in other non-core markets. The table below contains more details on the breakdown of Gafisa’s gross margin in 1Q15. Table 13. Gafisa Segment – Gross Margin (R$000) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Net Revenue 340,058 490,947 -31% 326,750 4% Gross Profit 98,147 101,114 -3% 88,890 10% Gross Margin 28.9% 20.6% 830 bps 27.2% 170 bps (-) Financial Costs (27,355) (49,692) -45% (27,640) -1% Adjusted Gross Profit 125,502 150,806 -17% 116,530 8% Adjusted Gross Margin 36.9% 30.7% 620 bps 35.7% 120 bps 15 Table 14. Gafisa Segment – Gross Margin Composition (R$000) SP + RJ Other Markets 1Q15 Net Revenue 337,414 2,643 340,058 Adjusted Gross Profit 125,130 372 125,502 Adjusted Gross Margin 37.1% 14.1% 36.9% Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$43.0 million in the 1Q15, a decrease of 16.5% y-o-y and of 21.7% q-o-q. Selling expenses decreased 25.8% y-o-y, reflecting the lower volume of launches, and went down by 45.7% q-o-q, due to the partial recognition of expenses related to 3Q14 launches, which were concentrated at the end of period and recorded in the subsequent period. The segment’s general and administrative expenses reached R$28.9 million in 1Q15, in line with the previous quarter and a y-o-y reduction of 11.0% compared to 1Q14, mainly due to the reduction in Personnel expenses. The reduction in the level of SG&A expenses in the Gafisa segment reflects the Company's commitment to improve operational efficiency and achieve costs and expenses that are appropriate for the current point of the business cycle and business outlook. Table 15. Gafisa Segment – SG&A Expenses (R$000) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Selling Expenses 14,092 25,930 -46% 18,995 -26% G&A Expenses 28,887 28,947 0% 32,449 -11% Total SG&A Expenses 54,877 -22% -16% Launches 75,227 - - 289,145 -74% Net Pre-Sales 179,807 177,294 1% 187,555 -4% Net Revenue 340,058 490,947 -31% 326,750 4% The Other Operating Revenues/Expenses line totaled R$28.5 million, an increase of 23.0% compared to the 4Q14, and a decrease of 43.0% compared to the previous year. This increase reflects the higher level of litigation expenses related to increased deliveries of older projects held in 2012, 2013 and 2014. The table below contains more details on the breakdown of this expense. Table 16. Gafisa Segment – Other Operating Revenues/ Expenses (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Litigation expenses (19,965) (21,450) -7% (16,002) 25% Expenses w/ upgrading the balance of the stock options program for AUSA shares - (3,816) - - - Other (8,556) 2,072 -513% (3,946) 117% Total 23% 43% Strong deliveries over the past two years, including delayed projects in other markets, were instrumental in the increase of the contingency level. Given Gafisa’s narrowed footprint to São Paulo and Rio de Janeiro and the delivery of outstanding legacy projects in other markets, the Company expects to record a reduction in this potential liability over the course of the coming years. 16 Adjusted EBITDA Adjusted EBITDA for the Gafisa segment totaled R$58.3 million in 1Q15, up 6.3% compared to R$54.8 million in the prior year period, but a seasonal reduction compared to R$81.8 million recorded in 4Q14. Y-o-Y, 1Q15 EBITDA was impacted by the following factors: (i) increase in revenues; (ii) decrease of R$8.5 million in the level of SG&A Expenses; and (iii) addition of R$8.6 million in expenses related to contingencies, recognized on Other Revenues/Expenses. It is worth noting that adjusted EBITDA for the Gafisa segment does not include equity income from Alphaville. The adjusted EBITDA margin, using the same criteria, presented a slight expansion, reaching 17.1%, compared with a margin of 16.8% in the previous year, and 16.7% in 4Q14. Table 17. Gafisa Segment – Adjusted EBITDA (R$000) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Net (Loss) Profit 20,205 36,819 -45% (2,331) 967% (+) Financial Results 9,744 (9,065) 207% 7,824 25% (+) Income taxes 7,350 (11,072) 166% 4,022 83% (+) Depreciation & Amortization 8,279 33,346 -75% 11,206 -26% (+) Capitalized interests 27,355 49,692 -45% 27,640 -1% (+) Expense w Stock Option Plan 2,090 2,087 0% 3,570 -41% (+) Minority Shareholders 228 774 -71% (548) 142% (-) Alphaville Effect Result (16,960) (20,738) -18% (3,427) 395% Adjusted EBITDA 58,289 81,843 -29% 54,810 6% Net Revenue 340,058 490,947 -31% 326,750 4% Adjusted EBITDA Margin 17.1% 16.7% 47 bps 16.8% 30 bps 1) EBITDA is adjusted by expenses associated with stock option plans, as this is a non-cash expense. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$294.1 million in 1Q15. The consolidated margin for the quarter was 39.6%, an increase of 280 bps compared to the result posted last year. Table 18. Gafisa Segment – Results to be recognized (REF) (R$000) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Revenues to be recognized 742,154 894,344 -17% 1,429,230 -48% Costs to be recognized (units sold) (538,090) -17% (902,957) -50% Results to be recognized 294,093 356,254 -17% -44% Backlog Margin 39.6% 39.8% -20 bps 36.8% 280 bps 17 Tenda Segment Focuses on affordable residential developments, classified within the Range II of Minha Casa, Minha Vida Program. Operating Results Launches and Sales First quarter launches totaled R$238.3 million and included 6 projects/phases in the states of São Paulo, Rio de Janeiro, Bahia and Pernambuco. The brand accounted for 76% of launches in the quarter. During 1Q15, gross sales reached R$299.9 million, dissolutions were R$56.3 million, totaling net pre-sales of R$243.5 million. The result is much higher than the same period of the previous year and the best result in terms of net pre-sales since the 4Q10. Sales from units launched during 1Q15 accounted for 18.6% of total sales. Table 19. Tenda Segment – Launches and Pre-sales (R$000) 1Q15 4Q14 Q/Q (%) 1Q14 Y/Y (%) Launches 238,354 241,549 -1% 181,445 31% PresSales 243,537 126,594 92% 51,767 370% 18 Sales over Supply (SoS) In 1Q15, sales velocity (sales over supply) was 23.3%, and considering the last 12 months, Tenda SoS ended 1Q15 at 42.2%. Below is a breakdown on Tenda SoS, divided between legacy and New Model throughout 1Q15. Tabela 20. SoS Gross Revenue (Ex-Dissolutions) 1Q14 2Q14 3Q14 4Q14 1Q15 New Model 29.8% 32.2% 20.3% 22.0% 32.7% Legacy 30.9% 35.8% 28.3% 17.5% 20.1% Total 30.5% 34.3% 24.4% 20.2% 28.6% Tabela 21. SoS Net Revenue 1Q14 2Q14 3Q14 4Q14 1Q15 New Model 18.8% 25.3% 11.8% 18.8% 30.9% Legacy -1.6% 17.7% -2.0% 5.0% 7.0% Total 6.4% 20.8% 4.8% 13.3% 23.3% Dissolutions The level of dissolutions in the Tenda segment totaled R$56.3 million in 1Q15, a decrease of 15.0% from 4Q14 and of 70.8% compared to 1Q14. As expected, the amendment to the process of recognizing new sales in August 2014 reduced the level of dissolutions during the period. Approximately 77.6% of the dissolutions in the period were related to old projects. Table 22. PSV Dissolutions – Tenda Segment (R$ thousand and % of gross sales by model) 1Q14 % GS 2Q14 % GS 3Q14 % GS 4Q14 % GS 1Q15 % GS New Model 34,715 36.8% 24,977 21.5% 31,640 42.1% 18,003 14.3% 12,594 4.2% Legacy Projects 158,450 105.2% 92,637 50.6% 114,697 107.1% 48,281 71.7% 43,737 14.6% Total 193,164 78.9% 117,614 39.3% 146,337 80.3% 66,285 34.4% 56,332 18.8% 19 Table 23. Tenda Segment – Net Pre-sales by Market (R$ million) 1Q12 2Q12 3Q12 4Q12 1Q13 2Q13 3Q13 4Q13 1Q14 2Q14 3Q14 4Q14 1Q15 New Model Gross Sales - 13.6 57.0 59.7 84.5 94.3 116.3 75.2 125.6 232.6 Dissolutions - (2.1) (7.4) (6.3) (34.2) (25.1) (31.6) (18.0) (12.6) Net Sales - 13.6 54.9 52.3 78.2 60.2 91.2 43.5 107.6 220.0 Legacy Projects Gross Sales 249.1 344.9 293.8 287.9 225.6 270.7 223.9 154.2 150.6 183.0 107.1 67.3 67.3 Dissolutions (339.6) (329.1) (263.7) (317.6) (232.5) (155.7) (126.0) (68.8) (159.0) (92.5) (114.7) (48.3) (43.7) Net Sales (90.4) 15.7 30.0 (29.7) (6.9) 115.0 97.9 85.4 (8.4) 90.6 (7.6) 19.0 23.5 Total Dissolutions (Units) 3.157 2.984 2.202 2.509 1.700 1.172 924 491 1.270 820 948 428 367 Gross Sales 249.1 344.9 293.8 287.9 239.3 327.7 283.6 238.7 244.9 299.3 182.2 192.9 299.9 Dissolutions (339.6) (329.1) (263.7) (317.6) (232.5) (157.8) (133.5) (75.1) (193.2) (117.6) (146.3) (66.3) (56.3) Net Sales (90.4) 15.7 30.0 (29.7) 6.8 169.8 150.1 163.6 51.8 181.7 35.9 126.6 243.5 Total (R$) 35.9 126.6 MCMV 39.0 Out of MCMV Tenda remains focused on the completion and delivery of legacy projects, and is dissolving contracts with ineligible clients, so as to sell the units to new qualified customers. Tenda had 367 units cancelled and returned to inventory in the first quarter, and another 106 units already in inventory after dissolutions were resold to qualified customers during the same period. The sale and transfer process plays an important role in the New Tenda Business Model. It is expected that within a period of up to 90 days, the effective sale and transfer process will be complete. Tenda Segment Transfers In the 1Q15, 1,387 units were transferred to financial institutions, representing R$174.0 million in net pre-sales. Table 24. Tenda Segment – PSV Transferred – Tenda (R$000) 1Q13 2Q13 3Q13 4Q13 1Q14 2Q14 3Q14 4Q14 1Q15 New Model - 26,609 52,466 42,921 49,776 69,563 59,736 67,621 114,939 Legacy Projects 274,358 249,699 230,613 145,038 139,721 154,155 100,361 74,773 59,110 PSV transferred 1 274,358 276,308 283,079 187,959 189,497 223,717 160,097 142,393 174,049 1) PSV transferred refers to the conclusion of the transfer operation. Tenda Segment Delivered Projects During 1Q15, Tenda delivered 6 projects/phases and 1,687 units, reaching a PSV of R$216.3 million. It is worth noting that from Tenda’s legacy projects, there are only two remaining construction sites, with 900 remaining units to be delivered in the next months. Inventory The market value of Tenda inventory was R$803.5 million at the end of the 1Q15, down 3.0% when compared to R$828.7 million at the end of 4Q14, even taking into consideration the large volume of launches in the quarter. Inventory related to the remaining units for the Tenda segment totaled R$311.8 million or 38.8% of the total, down 14.6% over 4Q14 and 37.0% as compared to the prior year period. During the quarter, inventory comprising units within the Minha Casa Minha Vida program totaled R$628.9 million, or 78.3% of total inventory, while units outside the program totaled R$174.6 million in the 1Q15, up 6.8% q-o-q due to a revision in the pricing policy of some projects outside MCMV, and down 32.9% y-o-y. 20 Table 25. Tenda Segment – Inventory at Market Value (R$000) – by Region Inventories FP 4Q14 Launches Dissolutions Pre-Sales Price Adjustment + Others Inventories FP 1Q15 % Q/Q São Paulo 217,194 114,273 16,124 (108,325) (368) 238,898 10% Rio Grande do Sul 26,601 - 7,259 (9,122) (4,934) 19,805 -26% Rio de Janeiro 227,920 33,660 5,769 (65,152) (777) 201,420 -12% Bahia 121,101 51,181 2,611 (48,831) 3,198 129,260 7% Pernambuco 32,818 39,240 1,790 (22,608) 1,363 52,603 60% Minas Gerais 118,514 - 18,583 (36,987) (5,211) 94,900 -20% Others 84,517 - 4,195 (8,845) (13,258) 66,609 -21% Total Tenda 828,665 238,354 56,332 803,495 -3% MCMV 665,152 238,354 24,069 (241,759) (56,907) 628,909 -5% Out of MCMV 163,514 - 32,262 (58,109) 36,919 174,586 7% ¹ The quarter adjustments reflect updates related to project scope, expected launch date and inflationary adjustments to landbank during the period Table 26. Tenda Segment – Inventory at Market Value (R$000) – Construction Status Not Initiated Up to 30% built 30% to 70% built More than 70% built Finished Units¹ Total 1Q15 New Model - MCMV 122,068 194,328 103,065 71,040 1,159 491,661 Legacy – MCMV - - 56,348 8,415 72,485 137,248 Legacy – Out of MCMV - - - 26,281 148,305 174,586 Total Tenda 122,068 194,328 159,413 105,736 221,949 803,495 1) Inventory at market value includes projects in partnership. This indicator is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPC’s 18, 19 and 36. Tenda Segment Landbank Tenda segment landbank, with a PSV of approximately R$4.1 billion, is comprised of 112 different projects/phases, of which 16% are located in São Paulo, 13% in Rio Grande do Sul, 28% in Rio de Janeiro, 5% in Minas Gerais, 31% in Bahia and 7% in Pernambuco. Altogether these amount to more than 30 thousand units. Table 27. Tenda Segment – Landbank (R$000) PSV (% Tenda) % Swap Total % Swap Units % Swap Financial Potential Units (% Tenda) Potential Units (100%) São Paulo 663,898 0% 0% 0% 4,292 4,292 Rio Grande do Sul 518,399 15% 15% 2% 3,660 3,860 Rio de Janeiro 1,136,324 9% 9% 0% 7,943 8,023 Bahia 1,278,855 11% 11% 0% 10,120 10,420 Pernambuco 285,985 26% 26% 0% 2,190 2,240 Minas Gerais 191,035 56% 56% 0% 1,190 1,272 Total 4,074,495 13% 13% 0% 29,396 30,107 21 Table 28. Tenda Segment – Changes in the Landbank (4Q14 x 1Q15 - R$000) Initial Landbank Land Acquisition Dissolutions Launches Adjusts Final Landbank São Paulo 665,129 90,708 114,273 114,273 22,334 663,898 Rio Grande do Sul 461,128 61,864 - (4,593) (4,593) 518,399 Rio de Janeiro 1,091,156 72,716 33,660 6,112 6,112 1,136,324 Bahia 1,249,572 82,982 51,181 (2,519) (2,519) 1,278,855 Pernambuco 324,361 - 39,240 864 39,240 285,985 Minas Gerais 163,540 27,495 - 0 0 191,035 Total 3,954,886 335,765 238,354 22,198 4,074,495 In 1Q15, the Company acquired 12 new land plots with potential PSV of R$335.8 million, representing an acquisition cost of R$24.5 million, of which 94% was paid for in cash and 6% in swap agreements. New Model Update and Turnaround Tenda starts 2015 keeping the growth pace of its New Business Model launches, which is based on three pillars: operational efficiency, risk management, and capital discipline. Currently, the Company continues to operate in six macro regions: São Paulo, Rio de Janeiro, Belo Horizonte, Porto Alegre, Salvador and Recife, with a total of 27 projects and a launched PSV of R$1,165.5 million to date. Below is a brief description of the performance of these projects, except for projects launched at the end of 1Q15. It is worth noting that the Tenda segment has delivered 7 projects, totaling 2,459 units and R$313.9 million in PSV, all of them reaching the performance and profitability drivers established for the New Model. Table 29. Tenda – New Model Monitoring 2013, 2014 and 2015 Novo Horizonte Vila Cantuária Itaim Paulista Verde Vida F1 Jaraguá Viva Mais Campo Limpo Launch mar/13 mar/13 may/13 jul/13 aug/13 nov/13 dec/13 State SP BA SP BA SP RJ SP Units 580 440 240 339 260 300 300 Total PSV (R$000) 67.8 45.9 33.1 37.9 40.9 40.4 48.0 Sales 580 436 239 332 258 290 299 % Sales 100% 99% 100% 98% 99% 97% 100% SoS Avg (Month) 14% 6% 8% 5% 12% 6% 10% Transferred 580 431 239 313 258 205 297 % Transferred (Sales) 100% 99% 100% 94% 100% 71% 99% Work Progress 100% 100% 100% 100% 100% 100% 100% 22 Verde Vida F2 Pq. Rio Maravilha Candeias Pq das Flores Palácio Imperial Vila Florida Rio da Prata Recanto Abrantes Monte Alegre Pq. Santo André Res. das Palmeiras Terra Brasilis Vila Atlântica Reserva das Árvores Launch fev/14 mar/14 mar/14 apr/14 may/14 mai/14 aug/14 sep/14 oct/14 nov/14 dec/14 dec/14 dec/14 dez/14 State BA RJ PE SP RJ MG RJ BA SP SP SP BA BA RJ Units 340 440 432 100 259 432 312 340 200 160 260 300 240 500 Total PSV (R$ 000) 42.4 63.8 58.8 16.4 38.6 60.4 49.6 41.7 31.0 28.8 41.6 36.8 30.6 72.8 Sales 322 294 314 96 70 229 139 184 131 87 233 101 78 132 % Sales 95% 67% 73% 96% 27% 53% 45% 54% 66% 54% 90% 34% 33% 26% SoS Avg (Month) 5% 5% 6% 9% 3% 5% 6% 9% 12% 12% 25% 11% 11% 9% Transferred 273 216 230 94 23 156 87 111 90 45 175 50 0 3 % Transferred (Sales) 85% 73% 73% 98% 33% 68% 63% 60% 69% 52% 75% 50% 0% 2% Work Progress 94% 92% 48% 99% 4% 6% 61% 52% 82% 42% 17% 1% 12% 18% Res. das Orquídeas Vera Cruz Campo de Aviação 1 Jardins Itaquera Laranjeiras Viena F1 Launch jan/15 feb/15 feb/15 mar/15 mar/15 mar/15 State SP RJ PE SP SP BA Units 280 220 304 200 220 440 Total PSV (R$ 000) 46.9 33.7 39.2 33.7 33.6 51.2 Sales 160 4 48 - - - % Sales 57% 2% 16% - - - SoS Avg (Month) 22% 1% 15% - - - Transferred 77 0 24 - - - % Transferred (Sales) 48% 0% 50% - - - Work Progress 3% 2% 2% - - - The run-off of legacy projects is on schedule and expected to be concluded in 2015, with all remaining units to be delivered within the next months. 23 Financial Result Revenues Tenda’s net revenue in 1Q15 totaled R$179.4 million, an increase of 13.3% compared with the previous quarter, due to the increased volume of net sales as a result of the lower level of dissolutions in the period. As shown in the table below, revenues from new projects, which have increased as a portion of total revenues, accounted for 71.8% of Tenda’s revenues in 1Q15, while revenues from older projects accounted for the remaining 28.2%. Table 30. Tenda – Pre-Sales and Recognized Revenues (R$000) 1Q15 1Q14 Launches Pre-Sales % Sales Revenue % Revenue Pre-Sales % Sales Revenue % Revenue 2015 45,280 19% 7,864 16% - 2014 167,696 69% 91,592 51% 20,256 39.1% - - 2013 7,033 3% 29,471 16% 40,255 77.8% 58,245 55.0% ≤ 2012 23,528 10% 50,516 28% -8,744 -16.9% 44,215 41.7% Landbank Sale - 0% - 0% - - 3,491 3.3% Total 243,537 100% 179,443 100% 51,767 100.0% 105,951 100.0% Legacy 23,528 10% 50,516 28% -8,744 -16.9% 47,706 45.0% New Model 220,009 90% 128,927 72% 60,511 116.9% 58,245 55.0% Gross Profit & Margin Gross profit in 1Q15 reached R$51.1 million, compared to R$49.5 million in 4Q14, and well above the R$8.5 million in the year ago quarter. Gross margin for the quarter reached 28.5%, compared to 31.3% in 4Q14 and 8.0% in the prior-year period. The year-over-year improvement in gross margin is due to the increased participation of projects launched under the New Business Model, which are more profitable, on Tenda’s revenue levels, as has been observed in recent quarters. Both the reduction in volume of older projects, with only two projects still under development (to be delivered in the coming months), and the increase in the number of projects launched under the New Model, contributed to the consolidation of results. The adjusted gross margin ended the 1Q15 at 30.0%, up from the 28.6% recorded in the previous quarter, and substantially higher y-o-y. Below is Tenda’s gross margin breakdown in 1Q15. It is worth noting that the gross margin for the first projects under Tenda’s New Business Model also benefits from the use of older landbank, resulting in increased profitability. Table 31. Tenda – Gross Margin (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Net Revenue 179,443 158,329 13% 105,951 69% Gross Profit 51,053 49,533 3% 8,458 504% Gross Margin 28.5% 31.3% -280 bps 8.0% 2,050 bps (-) Financial Costs (2,747) 4,271 -164% (7,105) -61% Adjusted Gross Profit 53,800 45,262 19% 15,563 246% Adjusted Gross Margin 30.0% 28.6% 140 bps 14.7% 1,530 bps 24 Selling, General and Administrative Expenses (SG&A) During 1Q15, selling, general and administrative expenses totaled R$27.8 million, a 21.6% decrease compared to R$35.4 million in 4Q14, and of 9.6% y-o-y. Selling expenses totaled R$13.0 million in 1Q15, a 10.5% increase y-o-y and 16.1% rise q-o-q, due to the ongoing expansion in launches volume and gross sales of the Tenda segment. Regarding G&A expenses, there was a reduction of 22.1% compared to 1Q14, reaching R$14.8 million, mainly as a result of the reversal of the residual balance of the Profit Sharing provision of R$5.6 million, which was accrued during 2014 and reversed in 1Q15. Since the beginning of 2013, another step taken by the Tenda segment to improve its operational and financial cycle is a reduction in the cost structure to a level more compatible with the current stage of the Company’s business model, in order to achieve better profitability. Table 32. Tenda – SG&A Expenses (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Selling Expenses 13,021 11,212 16% 11,787 10% General & Admin Expenses 14,783 24,235 -39% 18,970 -22% Total SG&A Expenses 35,447 -22% -10% Launches 238,354 241,549 -1% 181,445 31% Net Pre-Sales 243,537 126,594 92% 51,767 370% Net Revenue 179,443 158,329 13% 105,951 69% The Other Operating Revenues/ Expenses line totaled an expense of R$5.0 million, a decrease of 80.3% compared to the 4Q14, and of 16.7% compared to the previous year. It is worth noting that in 4Q14, this line was impacted by a R$14.0 million revision related to judicial deposits. The table below contains more details on the breakdown of this expense. Table 33. Tenda Segment – Other Revenues/Operating Expenses (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Litigation Expenses (6,105) (14,331) -57% (10,146) -40% Other 1,071 (11,199) 110% 4,102 -74% Total -80% -17% Over the past two years, the strong volume of deliveries related to delayed projects resulted in increased contingencies in the Tenda segment. With the last legacy projects planned to be delivered over the next months, and the increased contribution of New Model projects demonstrating strong operational performance, the Company expects to see a reduction in the volume of such expenses over the coming years. Adjusted EBITDA Adjusted EBITDA was positive R$21.1 million in 1Q15, compared to negative R$24.9 million last year and negative R$30.9 million in 4Q14. For the year, adjusted EBITDA was negative R$67.5 million, compared to negative R$45.6 million last year. The increasing participation of projects under the New Model in Tenda’s revenue mix, due to the conclusion of old projects and increase in launches since 2013, has resulted in better gross margins in recent quarters. Combined 25 The increasing participation of projects under the New Model in Tenda’s revenue mix, due to the conclusion of old projects and increase in launches since 2013, has resulted in better gross margins in recent quarters. Combined with the better performance of and efficiencies in Tenda’s cost structure, the result was a significant increase in 1Q15 EBITDA in the Tenda segment. Adjusted EBITDA margin reached 11.8% in 1Q15. Table 34. Tenda – Adjusted EBITDA (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Net (Loss) Profit 140% 131% (+) Financial Results (1,528) (1,031) 48% 90 -1,798% (+) Income taxes 4,810 (1,085) 543% 2,575 87% (+) Depreciation & Amortization 3,390 4,191 -19% 2,816 20% (+) Capitalized interests 2,747 (4,271) 164% 7,105 -61% (+) Expenses with Stock Option Plan 527 526 0% 19 2,674% (+) Minority Shareholders (278) (412) -32% (58) 379% Adjusted EBITDA 168% 185% Net Revenue 158,329 13% 69% Adjusted EBITDA Margin 11.8% -19.5% 3,125 bps -23.5% 3,528 bps 11) EBITDA is adjusted by expenses associated with stock option plans, as this is a non-cash expense. 2) Tenda does not hold equity interest in Alphaville. In 4Q13, the result of the sale of the participation in Alphaville was excluded, which was allocated to Tenda. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method was R$73.5 million in 1Q15. The consolidated margin for the quarter was 39.0%. Table 35. Results to be recognized (REF) (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Revenues to be recognized 188,447 130,851 44% 212,031 -11% Costs to be recognized (units sold) (114,973) (90,661) 27% (144,550) -20% Results to be Recognized 83% 9% Backlog Margin 39.0% 30.7% 829 bps 31.8% 720 bps 26 Balance Sheet and Consolidated Financial Results Cash and Cash Equivalents On March 31, 2015, cash and cash equivalents, and securities, totaled R$1.1 billion. Accounts Receivable At the end of the 1Q15, total consolidated accounts receivable decreased 24.5% y-o-y to R$2.8 billion, and was 1.8% below the R$2.9 billion recorded in the 4Q14. Gafisa and Tenda segments have approximately R$540.8 million in accounts receivable from finished units, out of which R$232.4 million is currently being transferred to financial institutions. Table 36. Total Receivables (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Receivables from developments (off balance sheet) 965,855 1,064,033 -9% 1,703,437 -43% Receivables from PoC – ST (on balance sheet) 1,476,007 1,440,498 2% 1,721,676 -14% Receivables from PoC – LT (on balance sheet) 417,746 384,821 9% 332,120 26% Total 2,837,861 -2% 3,757,233 -24% Notes: ST – Short term | LT- Long term | PoC – Percentage of Completion Method. Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP. Receivables from PoC: accounts receivable already recognized according to PoC and BRGAAP. Cash Generation The Company’s operating cash generation reached R$15.1 million in 1Q15. The Gafisa segment contributed with cash generation of R$44.6 million, anchored by greater efficiency in its operational cycle and the Company’s good performance in transferring/receiving process of units sold to financing agents (R$198.0 million was transferred during the period). The Tenda segment, even taking into consideration good sales speed and performance in its transfer process, with R$107.8 million transferred during the period, had its operating cash impacted by a higher cash disbursement related to the need to realign its landbank. As a result, it reported operating cash consumption of R$29.5 million. While consolidated operating cash generation reached R$15.1 million, the Company ended 1Q15 with operating cash consumption of R$69.8 million. It is worth highlighting that this result does not include the R$22.1 million used in the share buyback program during the quarter. Table 37. Cash Generation (R$000) 1Q14 2Q14 3Q14 4Q14 1Q15 Availabilities Change in Availabilities(1) (460,937) (283,658) 183,857 (306,200) (41,085) Total Debt + Investor Obligations 2,597,554 Change in Total Debt + Inventor Obligations (2) (216,158) (279,199) 160,399 (250,695) 53,829 Other Investments Change in Other Investments (3) 265,284 3,187 - 93,798 25,162 Cash Generation in the period (1) - (2) + (3) Cash Generation Final 27 Liquidity At the end of March 2015, the Company’s Net Debt/Equity ratio reached 50.0%, slightly higher than the 47.1% in the previous quarter. Excluding project finance, the Net Debt/Equity ratio was negative 15.7%. The Company's consolidated gross debt reached R$2.6 billion at the end of 1Q15, in line with the 4Q14 and 10.6% lower than the R$2.9 billion at the end of 1Q14. In the 1Q15, the Company amortized R$177.4 million in debt, of which R$155.1 million was project finance and R$22.3 million was corporate debt. Throughout the year there were disbursements of R$153.1 million, allowing for a net amortization in the quarter of R$24.3 million. It is worth noting that since the end of 2013, after the settlement of the sale of the 70% stake in Alphaville, the Company recorded net amortization of R$1.1 billion of its debt. Table 38. Debt and Investor Obligations (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Debentures – FGTS (A) 914,209 891,650 3% 985,084 -7% Debentures – Working Capital (B) 356,359 297,449 20% 473,333 -25% Project Financing SFH – (C) 1,103,283 1,128,514 -2% 1,011,377 9% Working Capital (D) 264,102 268,911 -2% 474,041 -44% Total (A)+(B)+(C)+(D) (E) 2,637,953 2,586,524 2% 2,943,835 -10% Investor Obligations (F) 13,430 11,030 22% 23,215 -42% Total Debt (E)+(F) (G) 2,651,383 2,597,554 2% -11% Cash and Availabilities (H) 1,116,168 1,157,254 -4% 1,563,226 -29% Net Debt (G)-(H) (I) 1,535,215 1,440,300 7% 1,403,824 9% Equity + Minority Shareholders (J) 3,058,403 0% 3,129,511 -2% (Net Debt) / (Equity) (I)/(J) (K) 50.0% 47.1% 290 bps 44.9% 513 bps (Net Debt – Proj Fin) / Equity (I)-((A)+(C))/(J) (L) -15.7% -19.0% 325 bps -18.9% 323 bps The Company ended the first quarter of 2015 with R$1.1 billion in total debt due in the short term. It should be noted, however, that 70.7% of this volume relates to debt linked to the Company's projects. Currently, the average cost of consolidated debt is 12.84% p.y, or 102.4% of the CDI. Table 39. Debt Maturity (R$000) (R$ 000) Average Cost (y.y.) Total Until Mar/16 Until Mar/17 Until Mar/18 Until Mar/19 After Mar/19 Debentures - FGTS (A) TR + 9.25% - 9.8205% 914,209 364,986 349,556 199,667 - - Debentures – Working Capital (B) CDI + 1.90% - 1.95% / IPCA + 7.96% - 8.22% 356,359 163,870 26,496 63,942 83,238 18,813 Project Financing SFH (C) TR + 8.30% - 12.00% / 117.0% CDI / 12.87% 1,103,283 401,210 474,826 164,992 62,255 - Working Capital (D) CDI + 2.20% / 117.9% CDI 264,102 144,905 98,095 21,102 - - Total (A)+(B)+(C)+(D) (E) 2,637,953 1,074,971 948,973 449,703 145,493 18,813 Investor Obligations (F) CDI + 0.59% 13,430 8,717 3,573 1,140 - - Total Debt (E)+(F) (G) 2,651,383 1,083,688 952,546 450,843 145,493 18,813 % Total Maturity per period - 41% 36% 17% 5% 1% Volume of maturity of Project finance as % of total debt((A)+ (C))/ (G) - 71% 87% 81% 43% 0% Volume of maturity of Corporate debt as % of total debt ((B)+(D) + (F))/ (G) - 29% 13% 19% 57% 100% Ratio Corporate Debt / Mortgages 24% / 76% - 28 Financial Result Revenue On a consolidated basis, net revenue in the 1Q15 totaled R$519.5 million, down 20.0% over the 4Q14 and up 20.1% from the prior-year quarter. In the quarter, the Gafisa segment represented 65.5% of consolidated revenues, while Tenda accounted for 34.5%. Gross Profit & Margin Gross profit in 1Q15 was R$149.2 million, compared to R$150.6 million in 4Q14, and R$97.3 million in the prior year quarter. Gross margin for the quarter reached 28.7%, up 6.2 p.p. over the previous year and 5.2 p.p. from 4Q14. Adjusted gross profit reached R$179.3 million, with a margin of 34.5%, compared to 30.2% in the 4Q14 and 30.5% in the previous year. The return of the gross margin to prior quarter levels following 4Q14 non-recurring impacts, combined with the increased contribution of New Model projects at Tenda, accounted for the improvement in the consolidated adjusted gross margin. The gross margin has improved during the last two years as Gafisa and Tenda legacy projects are concluded, reducing their impact on the Company’s results. At the same time, projects launched in core markets and under the Tenda segment’s New Model, which are more profitable, had a larger contribution to the Company’s consolidated results over recent quarters. Table 40. Gafisa Group – Gross Margin (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Net Revenue 519,501 649,276 -20% 432,701 20% Gross Profit 149,200 150,647 -1% 97,348 53% Gross Margin 28.7% 23.2% 550 bps 22.5% 620 bps (-) Financial Costs (30,102) (45,421) -34% (34,745) -13% Adjusted Gross Profit 179,302 196,068 -9% 132,093 36% Adjusted Gross Margin 34.5% 30.2% 430 bps 30.5% 399 bps Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$70.8 million in 1Q15, down 13.9% y-o-y. Compared with 4Q14, there was a decrease of 21.6%. Table 41. Gafisa Group – SG&A Expenses (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Selling Expenses 27,113 37,142 -27% 30,782 -12% General and Admin Expenses 43,670 53,182 -18% 51,419 -15% Total SG&A Expenses 90,324 -22% -14% Launches 313,581 241,549 30% 535,379 -41% Net Pre-Sales 423,344 303,888 39% 239,323 77% Net Revenue 519,501 649,276 -20% 432,701 20% 29 Given the substantial decrease in the volume of legacy projects and current market conditions, the Company is seeking to streamline its cost and expense structure and SG&A. In the coming quarters, the Company is looking to improve productivity and increase the efficiency and assertiveness of its operations. The Other Operating Revenues/ Expenses line totaled an expense of R$33.6 million, down 31.1% compared to the 4Q14, and up 29.1% compared to the previous year. The table below contains more details on the breakdown of this expense . Table 42. Gafisa Group – Other Operating Revenues/ Expenses (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Litigation expenses (26,070) (35,781) -27% (26,148) 0% Expenses w/ upgrading the balance of the stock options program for AUSA shares - (3,816) - - - Other (7,485) (9,127) -18% 156 -4,898% Total -31% 29% Consolidated Adjusted EBITDA Consolidated adjusted EBITDA, including Alphaville equity income, totaled R$96.4 million in the 1Q15, up from R$71.7 million in 4Q14 and the R$26.5 million in the prior-year period. Consolidated adjusted EBITDA margin using the same criteria was 18.6%, compared with a 6.1% margin reported in the previous year and 11.0% reported in 4Q14. Table 43. Gafisa Group – Consolidated Adjusted EBITDA (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Net (Loss) Profit 8,045 293% 180% (+) Financial Results 8,216 (10,096) 181% 7,914 4% (+) Income taxes 12,160 (12,157) 200% 6,597 84% (+) Depreciation & Amortization 11,669 37,537 -69% 14,022 -17% (+) Capitalized interests 30,102 45,421 -34% 34,745 -13% (+) Expenses with Stock Option Plan 2,617 2,613 0% 3,589 -27% (+) Minority Shareholders (50) 362 -114% (606) -92% Adjusted EBITDA 71,725 34% 26,470 264% Net Revenue 649,276 -20% 432,701 20% Adjusted EBITDA Margin 18.6% 11.0% 750 bps 6.1% 1,250 bps 1) EBITDA adjusted by expenses associated with stock option plans. as this is a non-cash expense. 2) Consolidated EBITDA considers the equity income from Alphaville. Depreciation and Amortization Depreciation and amortization in the 1Q15 reached R$11.7 million, a reduction of 16.8%, compared to R$14.0 million recorded in the 1Q14, due to the higher expense from sales booth depreciation in the period. When compared to 4Q14, there was a reduction of 75.2%, due to the following factors: (i) non-recurring impact of R$ 14.5 million recorded in 4Q14, related to goodwill amortization due to the full incorporation of a subsidiary; and (ii) higher expense with sales booth depreciation in 4Q14. Financial Results Net financial result was negative R$8.2 million in the 1Q15, in line with the net financial result of negative R$7.9 million in 1Q14 and lower than the net financial result of positive R$10.1 million in the 4Q14, due to the non-recurring effect related to the full incorporation of a subsidiary. Financial revenues totaled R$32.6 million, a 26.2% y-o-y decrease due to the lower cash volume registered in the period. Financial expenses reached R$40.8 30 Financial Results Net financial result was negative R$8.2 million in the 1Q15, in line with the net financial result of negative R$7.9 million in 1Q14 and lower than the net financial result of positive R$10.1 million in the 4Q14, due to the non-recurring effect related to the full incorporation of a subsidiary. Financial revenues totaled R$32.6 million, a 26.2% y-o-y decrease due to the lower cash volume registered in the period. Financial expenses reached R$40.8 million, compared to R$52.1 million in 1Q14, impacted by the decrease in the level of gross indebtness in the period. Taxes Income taxes, social contribution and deferred taxes for 1Q15 amounted to a credit of R$12.2 million, due to the Company’s improved financial performance in the period. Net Income Gafisa Group ended the 1Q15 with a net profit of R$31.6 million. Excluding the equity income from Alphaville, the Company recorded net income of R$14.7 million in the quarter, compared to a net loss of R$36.4 million recorded in 1Q14 and of R$12.7 million in 4Q14. Table 44. Consolidated – Net Income (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Net Revenue 519,501 649,276 -20% 432,701 20% Gross Profit 150,647 -1% 53% Gross Margin 28.7% 23.2% 550 bps 22.5% 620 bps Adjusted Gross Profit 1 -9% 35.7% Adjusted Gross Margin 1 34.5% 30.2% 430 bps 30.5% 399 bps Adjusted EBITDA 2 96,363 71,725 34% 26,470 264% Adjusted EBITDA Margin 18.6% 11.0% 750 bps 6.1% 1,250 bps Net Income (ex- the sale of AUSA) 293% -180% ( - ) Alphaville Equity Income (16,960) (20,738) -18% 3,427 595% Net Income (ex- AUSA Sale and Equity Income) 216% 140% 1) Adjusted by capitalized interests; 2) EBITDA adjusted by expenses associated with stock option plans. as this is a non-cash expense; 3) Consolidated EBITDA includes the effect of Alphaville equity income. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method reached R$367.6 million in the 1Q15. The consolidated margin for the quarter was 39.5%. Table 45. Gafisa Group – Results to be recognized (REF) (R$000) 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Revenues to be recognized 930,601 1,025,195 -9% 1,641,262 -43% Costs to be recognized (units sold) (628,751) -10% (1,047,507) -46% Results to be Recognized 367,567 396,444 -7% 593,755 -38% Backlog Margin 39.5% 38.7% 83 bps 36.2% 332 bps 31 Alphaville net revenues reached R$ 240 million in 1Q15 São Paulo, May 7th, 2015 – Alphaville Urbanismo SA releases its results for the 1st quarter of the year. Financial Results In the first quarter of 2015, net revenues were R$ 240 million, 58.7% above the same period of 2014. 1Q15 1Q14 ∆ Net revenue 240 151 58,7% Net profit 35 -9 N/A Net margin 15% -6% Net profit in the first quarter of 2015 was R$ 35 million, representing an increase of R$ 44 million considering 1Q14 . For further information, please contact our Investor Relations team at ri@alphaville.com.br or +55 11 3038-7164 32 Financial Statements Gafisa Segment 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Net Revenue 340,058 490,947 -31% 326,750 4% Operating Costs (241,911) (389,833) -38% (237,860) 2% Gross Profit 98,147 101,114 -3% 88,890 10% Gross Margin 28.9% 20.6% 827 bps 27.2% 166 bps Operating Expenses (60,622) (83,658) -28% (79,923) -24% Selling Expenses (14,092) (25,930) -46% (18,995) -26% General and Administrative Expenses (28,885) (28,947) 0% (32,449) -11% Other Operating Revenues/Expenses (28,521) (23,194) 23% (15,991) 78% Depreciation and Amortization (8,279) (33,346) -75% (11,206) -26% Equity income 1,.157 27,759 -31% (1,282) 1,594% Operational Result 37,527 17,456 115% 8,967 318% Financial Income 19,277 22,218 -13% 31,160 -38% Financial Expenses (29,021) (13,153) 121% (38,984) -26% Net Income Before Taxes on Income 27,783 26,521 5% 1,143 2,331% Deferred Taxes (2,012) (1,315) 53% (292) 589% Income Tax and Social Contribution 12,387 143% (3,730) 43% Net Income After Taxes on Income 20,433 37,593 -46% (2,879) 810% Minority Shareholders 228 774 -71% (548) 142% Net Result 20,205 36,819 -45% (2,331) 967% 33 Financial Statements Tenda Segment 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Net Revenue 179,443 158,329 13% 105,951 69% Operating Costs (128,390) (108,796) 18% (97,493) 32% Gross Profit 51,053 49,533 3% 8,458 504% Gross Margin 28.5% 31.3% -283 bps 8.0% 2,047 bps Operating Expenses (36,603) (80,835) -55% (43,311) -15% Selling Expenses (13,021) (11,212) 16% (11,787) 10% General and Administrative Expenses (14,783) (24,235) -39% (18,970) -22% Other Operating Revenues/Expenses (5,034) (25,530) -80% (10,003) -50% Depreciation and Amortization (3,390) (4,191) -19% (2,816) 20% Equity pickup (375) (15,667) -98% 265 -242% Operational Result 14,450 (31,302) 146% (34,853) 141% Financial Income 13,335 15,942 -16% 13,036 2% Financial Expenses (11,807) (14,911) -21% (13,126) -10% Net Income Before Taxes on Income 15,978 (30,271) 153% (34,943) 146% Deferred Taxes (3,288) 1,851 -278% 759 -533% Income Tax and Social Contribution (766) 99% (3,334) -54% Net Income After Taxes on Income 11,168 (29,186) 138% (37,518) 130% Minority Shareholders (278) (412) -33% (58) 379% Net Result 11,446 (28,774) 140% (37,460) 131% 34 Consolidated Financial Statements 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Net Revenue 519,501 649,276 -20% 432,701 20% Operating Costs (370,301) (498,629) -26% (335,353) 10% Gross Profit 149,200 150,647 -1% 97,348 53% Gross Margin 28.7% 23.2% 552 bps 22.5% 622 bps Operating Expenses (97,225) (164,493) -41% (123,234) -21% Selling Expenses (27,113) (37,142) -27% (30,782) -12% General and Administrative Expenses (43,668) (53,182) -18% (51,419) -15% Other Operating Revenues/Expenses (33,555) (48,724) -31% (25,994) 29% Depreciation and Amortization (11,669) (37,537) -69% (14,022) -17% Equity pickup 18,782 12,092 55% (1,017) 1947% Operational Result 51,977 (13,846) 475% (25,886) 301% Financial Income 32,612 38,160 -15% 44,196 -26% Financial Expenses (40,828) (28,064) 45% (52,110) -22% Net Income Before Taxes on Income (3,750) 1,267% (33,800) 229% Deferred Taxes (5,300) 536 -1,089% 467 -1,235% Income Tax and Social Contribution 11,621 -159% (7,064) 3% Net Income After Taxes on Income 31,601 8,407 276% (40,397) 178% Minority Shareholders (50) 362 -114% (606) 92% Net Result 31,651 8,045 293% 180% 35 Balance Sheet Gafisa Segment 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Current Assets Cash and cash equivalents 680,412 662,682 3% 968,514 -30% Receivables from clients 1,074,721 1,126,045 -5% 1,259,692 -15% Properties for sale 1,225,675 1,144,604 7% 972,509 26% Other accounts receivable 199,545 179,103 11% 215,806 -8% Deferred selling expenses 8,584 9,711 -12% 23,206 -63% Land for sale 6,074 6,074 0% 7,342 -17% 2% -3% Long-term Assets Receivables from clients 384,928 358,721 7% 309,318 24% Properties for sale 572,410 590,030 -3% 515,780 11% Financial Instruments 0 0 0% 0 0% Other 163,184 157,644 4% 220,577 -26% -1% 7% Intangible 59,949 62,687 -4% 61,332 -2% Investments 1,947,616 1,912,233 2% 2,061,910 -6% Total Assets 2% -4% Current Liabilities Loans and financing 537,032 530,851 1% 479,409 12% Debentures 329,876 314,770 5% 382,234 -14% Obligations for purchase of land and clients 274,886 279,987 -2% 315,003 -13% Materials and service suppliers 81,459 71,670 14% 80,811 1% Taxes and contributions 65,117 68,911 -6% 52,841 23% Investor Obligations 8,717 9,935 -12% 12,421 -30% Other 393,962 339,413 10% 388,434 1% 3% -1% Long-term Liabilities Loans and financings 796,607 817,641 -3% 838,017 -5% Debentures 541,712 484,712 12% 656,982 -18% Obligations for purchase of land and clients 61,234 80,069 -24% 69,222 -12% Deferred taxes 27,560 26,809 3% 45,132 -39% Provision for contingencies 75.190 60,718 24% 67,367 -12% Investor Obligations 4,713 7,145 -34% 10,794 -56% Other 65,951 59,445 11% 88,747 -25% 2% -12% Shareholders' Equity Shareholders' Equity 3,066,949 3,055,344 0% 3,106,356 -1% Minority Shareholders 2,954 2,114 40% 22,216 -87% 0% -2% Total Liabilities and Shareholders' Equity 6,323,097 6,209,534 2% 6,615,987 -4% 36 Balance Sheet Tenda Segment 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Current Assets Cash and cash equivalents 435,756 494,572 -12% 594,712 -27% Receivables from clients 401,285 314,453 28% 461,984 -13% Properties for sale 563,291 551,213 2% 526,490 7% Other accounts receivable 117,337 114,352 3% 126,842 -7% Prepaid expenses - - 0% 7.125 - Land for sale 107,415 104,489 3% 103,675 4% 1,625,084 1,579,079 3% 1,820,828 -11% Long-term Assets Receivables from clients 32,818 26,100 26% 22,802 44% Properties for sale 196,378 226,495 -13% 137,394 43% Financial Instruments - - 0% - 0% Other 72,751 76,629 -5% 83,012 -12% 301,947 329,224 -8% 243,208 24% Intangible 33,935 37,431 -9% 35,314 -4% Investments 188,315 179,455 5% 208,193 -10% Total Assets 2,149,281 2,125,189 1% 2,307,543 -7% Current Liabilities Loans and financing 9,084 19,207 -53% 81,049 -89% Debentures 198,979 189,617 5% 219,201 -9% Obligations for purchase of land and clients 223,977 210,618 6% 45,197 396% Materials and service suppliers 20,932 23,461 -11% 25,694 -19% Taxes and contributions 71,763 71,251 1% 59,894 20% Other 168,783 157,581 7% 350,550 -52% 693,518 671,735 3% 781,585 -11% Long-term Liabilities Loans and financings 24,663 29,726 -17% 86,943 -72% Debentures 200,000 200,000 0% 200,000 0% Obligations for purchase of land and clients 14,824 21,068 -30% 13,593 9% Deferred taxes 11,603 7,931 46% 8,872 31% Provision for contingencies 68,154 69,734 -2% 57,630 18% Other 29.935 42.649 -30% 66.584 -55% 349,179 371,108 -6% 433,622 -19% Shareholders' Equity Shareholders' Equity 1,070,450 1,058,477 5% 1,067,782 4% Minority Shareholders 36,134 23,869 51% 24,554 47% 1,106,584 1,082,346 2% 1,092,336 1% Total Liabilities and Shareholders' Equity 2,149,281 2,125,189 1% 2,307,543 -7% 37 Consolidated Balance Sheets 1Q15 4Q14 Q/Q(%) 1Q14 Y/Y(%) Current Assets Cash and cash equivalents 1,116,168 1,157,254 -4% 1,563,226 -29% Receivables from clients 1,476,007 1,440,498 2% 1,721,676 -14% Properties for sale 1,788,967 1,695,817 5% 1,498,999 19% Other accounts receivable 295,846 271,319 9% 176,493 68% Prepaid expenses and others 15,322 15,441 -1% 30,331 -49% Land for sale 113,489 110,563 3% 111,017 2% 4,805,799 4,690,892 2% 5,101,742 -6% Long-term Assets Receivables from clients 417,746 384,821 9% 332,120 26% Properties for sale 768,789 816,525 -6% 653,174 18% Other 220,969 219,308 1% 288,631 -23% 1,407,504 1,420,654 -2% 1,273,925 9% Intangible 119,360 125,594 -5% 139,726 -15% Investments 1,001,235 968,711 3% 1,102,718 -9% Total Assets 2% -4% Current Liabilities Loans and financing 546,115 550,058 -1% 560,458 -3% Debentures 528,856 504,387 5% 601,435 -12% Obligations for purchase of land and clients 498,857 490,605 2% 360,200 38% Materials and service suppliers 102,391 95,131 8% 138,536 -26% Taxes and contributions 110,933 114,424 -3% 112,735 -2% Investor Obligations 8,717 6,317 38% 12,421 -30% Other 575,615 509,945 13% 540,850 6% 2,371,484 2,270,867 4% 2,326,682 2% Long-term Liabilities Loans and financings 821,270 847,367 -3% 924,960 -11% Debentures 741,712 684,712 8% 856,982 -13% Obligations for purchase of land and clients 76,059 101,137 -25% 82,815 -8% Deferred taxes 39,164 34,740 13% 54,004 -27% Provision for contingencies 143,990 83,479 72% 124,997 15% Investor Obligations 4,713 4,713 0% 10,794 -56% Other 64,615 120,433 -46% 107,366 -40% 1,891,523 1,876,581 1% 2,161,918 -13% Shareholders' Equity Shareholders' Equity 3,066,952 3,055,345 0% 3,106,358 -1% Minority Shareholders 3,939 3,058 29% 23,153 -83% 3,070,891 3,058,403 0% 3,129,511 -2% Liabilities and Shareholders' Equity 7,333,898 7,205,851 2% 7,618,111 -4% 38 Cash Flow 1Q15 1Q14 Income Before Taxes on Income 43,761 Expenses (income) not affecting working capital 44,533 64,453 Depreciation and amortization 11,669 14,022 Impairment allowance - (2,294) Expense on stock option plan 2,618 3,589 Penalty fee over delayed projects (612) Unrealized interest and charges. net 16,414 23,956 Equity pickup (18,782) 1,017 Disposal of fixed asset 216 1,715 Warranty provision 6,925 (3,478) Provision for contingencies 26,070 26,149 Profit sharing provision 2,914 4,789 Allowance (reversal) for doubtful debts 317 (4,586) Profit / Loss from financial instruments 2,756 186 Clients (65,295) 178,657 Properties for sale (57,683) (77,087) Other receivables 10,231 8,236 Deferred selling expenses and pre-paid expenses 120 4,857 Obligations on land purchases (16,820) (45,335) Taxes and contributions (3,491) (26,272) Accounts payable 7,259 59,194 Salaries. payroll charges and bonus provision 4,289 (864) Other accounts payable (7,385) (43,455) Current account operations 1,514 (58,011) Paid taxes (12,160) (84,682) Cash used in operating activities Investments activities Purchase of property and equipment (12,738) Redemption of securities. restricted securities and loans 1,180,350 1,115,783 Investments in marketable securities. restricted securities (680,534) Investments increase (175) (5,514) Dividends receivables - 2,625 Cash used in investing activities 150,108 419,622 Financing activities Contributions from venture partners 2,400 (100,464) Increase in loans and financing 200,321 175,391 Repayment of loans and financing (315,039) Stock repurchase (22,135) (22,728) Dividend payments - (117,125) Mutual Operations 587 (11,240) Net cash provided by financing activities 15,867 Net increase (decrease) in cash and cash equivalents 114,848 At the beginning of the period 109,895 215,193 At the end of the period 224,743 189,503 Net increase (decrease) in cash and cash equivalents 114,848 39 About Gafisa Gafisa is one Brazil’s leading residential and commercial properties development and construction companies. Founded over 60 years ago, the Company is dedicated to growth and innovation oriented to enhancing the well-being, comfort and safety of an increasing number of households. More than 15 million square meters have been built, and approximately 1,100 projects delivered under the Gafisa brand - more than any other company in Brazil. Recognized as one of the foremost professionally managed homebuilders, Gafisa’s brand is also one of the most respected, signifying both quality and consistency. In addition to serving the upper-middle and upper class segments through the Gafisa brand, the Company also focuses on low income developments through its Tenda brand. And,, it participates through its 30% interest in Alphaville, a leading urban developer, in the national development and sale of residential lots. Gafisa S.A. is a Corporation traded on the Novo Mercado of the BM&FBOVESPA (BOVESPA:GFSA3) and is the only Brazilian homebuilder listed on the New York Stock Exchange (NYSE:GFA) with an ADR Level III, which ensures best practices in terms of transparency and corporate governance. This release contains forward-looking statements about the business prospects, estimates for operating and financial results and Gafisa’s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of management concerning the future of the business and its continued access to capital to fund the Company’s business plan. Such forward-looking statements depend, substantially, on changes in market conditions, government regulations, competitive pressures, the performance of the Brazilian economy and the industry, among other factors; therefore, they are subject to change without prior notice. 40 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 8, 2015 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
